LUI, J.
I concur in the granting of the writ of prohibition because of the failure of real party to exhaust its administrative remedies. I do not agree with some of the reasoning expressed in the majority opinion.
Based on the limited record available to us, it appears that petitioner’s enforcement of section 103.102, subdivision (f), has only an inconsequential impact on real party’s First Amendment rights, and is not therefore constitutionally infirm. (City Council v. Taxpayers for Vincent (1984) 466 U.S. 789, 811 [80 L.Ed.2d 772, 791, 104 S.Ct. 2118].) Real party’s First Amendment activities are not directly affected since neither the content nor the exercise of its First Amendment rights is infringed by the Board’s attempt to enforce specific and reasonable health and safety laws.
There is no constitutional defect in the language contained in section 103.102, subdivision (f). Health and safety laws are important governmental matters and First Amendments rights cannot be viewed in a vacuum. The language contained in section 103.34 allows the Board to revoke a permit if the permittee violates any related provisions of the code. Sections 57.10.30 and 57.10.34 deal with overcrowding and makes the person in charge of the premises responsible for controlling such condition. If a building lacks adequate fire doors and therefore violates the fire code, the operator of the building would be responsible and the subject of sanctions.
In my view, the clear intent of section 103.102, subdivision (f), which permits the revocation of a permit in the event a building is unsafe, includes allowing revocation of a permit if the manner in which the building is occupied or operated by a permittee violates specific and definite provisions of the code.
*436Governmental interest in maintaining health and safety laws is great. The code as a whole meets these needs. It seems overly technical to me to hold that a city is powerless to enforce section 103.102, subdivision (f), merely because the language of the section does not include the term “use of a building.” The enforcement of health and safety regulations by a public entity is proper if “necessary to further significant governmental interest.” (EWAP, Inc. v. City of Los Angeles (1979) 97 Cal.App.3d 179, 189-190 [158 Cal.Rptr. 579].) As in EWAP, the governmental interest advanced here is unrelated to and does not restrict the free expression of First Amendment freedoms.
Because real party has not exhausted its administrative remedies below, the majority’s disposition is appropriate.